DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 1/11/22. Claim 2 has been amended. Claims 9-20 have been withdrawn. Claims 1-8 have been examined. 

Response to Arguments
Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant asserts that the cited prior art does not teach, "receiving, at an off-board computer that is remote from a vehicle, sensor data from a portable device onboard the vehicle, the sensor data including first sensor data from internal sensors of the portable device and second sensor data from external sensors onboard the vehicle external to the portable device, wherein the internal sensors include one or more of a camera, microphone, accelerometer, ambient light sensor, gyroscope, magnetometer, temperature sensor, barometer, or global navigation satellite system (GNSS) receiver of the portable device onboard the vehicle" (Remarks at pg. 8-9, emphasis in the original), because “the wheel well door sensor” of Colligan “is not received by the off-board computer from the EFB, correlated with the 
First, Colligan teaches detecting aircraft states, e.g. wheels-off (OFF) state, using onboard sensors (see e.g. at least 7:31-39, Fig. 1A, and related text, explaining that, while “[e]vents or states leading up to takeoff are not so easily detected by current onboard sensors,” “[s]ome events or states shown in FIG. 1A may be detected by onboard sensors”. “For example, OFF may be detected by a sensor that actuates when the wheel struts are fully retracted or by a sensor that detects when the wheel well doors close.” See also e.g. at least 7:20-23, explaining that “Wheels off (OFF) is the state at which the weight of the airplane 19A comes off its wheels and is the point at which the airplane 19A becomes airborne.” See also e.g. at least 7:65-8:12, explaining that “the aircraft surface state event track system [tracks] certain aircraft states. For a departing aircraft, these states may include when the aircraft: … (5) takes off. Knowing the aircraft’s state at these discrete points in time can provide enough information to compensate for a lack of surveillance. In an embodiment, the aircraft surface state event track system uses information from existing sensors in cockpit-based devices and uploads the data to an associated cloud-based system.”). In other words, while Colligan teaches detecting the OFF state 25 using onboard wheel sensors (see 7:20-35), and transmitting aircraft state information, including the OFF state 25, from the airplane 19A to the centers 50, 60, local control at airports 10, 10’, and the aircraft surface state event track system (see Fig. 1D, and related text), Colligan, notably, does not foresee any means for determining the OFF state 25 other than using onboard wheel sensors. 

Finally, Colligan also teaches that “the system 100 may use multiple mobile devices and multiple Apps to provide signals and information to the service 150” (see e.g. at least 12:1-18, Fig. 2A, and related text).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi (US 8,220,038 B1) in view of Colligan (US 10,235,892 B1) and further in view of Knueuper (US 2015/0356873 A1).

Regarding claim 1, Lucchesi discloses a method (see e.g. at least Abstract, Fig. 5-9, and related text), comprising:	receiving, at an off-board computer that is remote from a vehicle (e.g. at least 
Additionally, Colligan teaches limitations not expressly disclosed by Lucchesi including namely: receiving, at an off-board computer that is remote from a vehicle (e.g. at least Center, Local and Center flight management, Area Control center (ACC), airport tower, Air Route Traffic Control Center (ARTCC), Traffic Management Coordinator (TMC), see e.g. at least Abstract, 1:18-67, 2:41-56, Fig. 1B-1D, and related text), sensor data from a portable device onboard a vehicle (e.g. at least Electronic Flight Bag (EFB), see e.g. at least Abstract, 7:31-39, 8:18-40, Fig. 1A-1D, and related text), the sensor data including first sensor data from internal sensors of the portable device (id., disclosing EFBs with multiple sensors) and second sensor data from external sensors onboard the vehicle external to the portable device (id., determining vehicle events or states via onboard vehicle sensors, e.g. wheel well door sensor, see also e.g. at least 14:59-64, explaining that any available sensor data may be used in addition to the sensors in the EFBs, see also e.g. at least 11:29-39, Fig. 2A, and related text, wherein the sensor data includes data received from an aircraft onboard sensor suite), wherein the internal sensors include one or more of a camera, microphone, accelerometer, ambient light sensor, gyroscope, magnetometer, temperature sensor, barometer, or 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Lucchesi by configuring receiving, at an off-board computer that is remote from a vehicle, sensor data from a portable device onboard the vehicle, the sensor data including first sensor data from internal sensors of the portable device and second sensor data from external sensors onboard the vehicle external to the portable device, wherein the internal sensors include one or more of a camera, microphone, accelerometer, ambient light sensor, gyroscope, magnetometer, temperature sensor, barometer, or global navigation satellite system (GNSS) receiver of the portable device onboard the vehicle as taught by Colligan in order to ensure safe and efficient movement of aircraft on the ground and in the air in an efficient and cost-effective manner (Colligan: 1:6-2:37).
Additionally, Knuepper teaches limitations not expressly disclosed by Luccesi including namely: a synthetic vision system (see e.g. at least p. 23-24, 44, Fig. 2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Luccesi by configuring a synthetic vision system as taught by Knuepper in order to enhance a real time view by projecting a synthetic view to display objects obscured at night or when flying through clouds or for that obscure visible light (Knuepper: p. 44).

claim 2, Lucchesi discloses that the sensor data includes an identifier corresponding to at least one of the vehicle, an owner of the vehicle, and the operator (Lucchesi: see e.g. at least 4:33-37), and
wherein the external sensors onboard the vehicle external to the portable device include one or more of a compass, an inertial navigation unit including an accelerometer and/or a gyroscope, a barometric altimeter, an air data and angle of attack computer, an ADS-B/C transponder, a radar altimeter, and/or a weather RADAR or satellite data receiver onboard the vehicle external to the portable device (Colligan: see e.g. at least 4:62-5:5, 8:31-39, 12:9-18, 6:54-58, 7:26-30, Fig. 3B, and related text).

Regarding claim 3, Lucchesi discloses that at least one of the determining the information and the sending the information is performed in response to the identifier being determined to correspond to a subscriber (Lucchesi: id.).

Regarding claim 4, Lucchesi discloses that the receiving the sensor data includes receiving encrypted data including the sensor data (Lucchesi: see e.g. at least Abstract, Fig. 6-9, and related text).

Regarding claim 5, Lucchesi discloses that the sending the information includes encrypting the information as encrypted information and sending the encrypted information (Lucchesi: see e.g. at least Abstract, Fig. 6-9, and related text).

claim 6, Lucchesi discloses that the information includes at least one of: 
a position of the vehicle with respect to a travel route, at least one travel direction, at least one cue that instructs the operator of the vehicle to change a direction of the vehicle, weather data proximate to at least one of the vehicle and a future travel route of the vehicle, a location of at least one other vehicle, a ground proximity warning, and a collision alert (Lucchesi: id., 2:66-3:1, 3:30-64, 4:62-5:3).

Regarding claim 7, Lucchesi discloses receiving, at the off-board computer, travel plan data from the portable computer onboard the vehicle (Lucchesi: see e.g. at least 2:66-3:34, 24:33-39, Fig. 10, and related text).

Regarding claim 8 Lucchesi discloses generating a travel route (Lucchesi: see also e.g. at least 2:66-3:34, 24:33-39, Fig. 10, and related text); and	sending the travel route to the portable computer, the portable computer being configured to render the travel route for the operator to view (Lucchesi: id.).


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662